DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Rejection on the merits of this Application. Claims 1-21 and 23-26 are rejected and remain pending, as discussed below.

Response to Arguments
Regarding the Objections to the Drawings, Applicant’s replacement Figure 1A filed 08/02/2021 is acknowledged. Accordingly, the objection is withdrawn.
Regarding the Objections to the Specification, Applicant’s amendments to the Specification filed 08/02/2021 are acknowledged. Accordingly, the objection is withdrawn.
Regarding the Objections to the Claims, Applicant’s amendments to Claim 14 filed 08/02/2021 are acknowledged. Accordingly, the objection is withdrawn.
Regarding the 35 U.S.C. § 112 rejections, Applicant’s amendments to Claims 11 and 24, filed 08/02/2021 are acknowledge. Accordingly, the rejections are withdrawn.
Regarding the 35 U.S.C. § 101 rejections, Applicant’s arguments, filed 08/02/2021, have been fully considered and are persuasive.  Examiner finds that the inclusion of a machine learning algorithm in amended Claims 1 and 14 make the claim limitation of “determining… a plurality of clusters” unable to be performed in the human mind, 
Regarding the 35 U.S.C. § 103 rejections, Applicant’s arguments, filed 08/02/2021, with respect to the rejection(s) of claim(s) 1-8, 10-21, and 23-26 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments made to the claims, further limiting the scope of the .

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 references a computer system, however, Claim 17 is dependent on Claim 11, which is a computer-implemented method claim. Examiner recommends Claim 17 be modified to be dependent on Claim 14 instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 14-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180005309 A1, filed 09/12/2017, hereinafter "Croy", in view of US 20150262120 A1, filed 06/03/2015, hereinafter "Kulig", and US 20150006279 A, filed 06/27/2013, hereinafter “Khann”.

Regarding Claim 1, Croy teaches a computer-implemented method (figures 6 and 9) comprising: 
determining, by one or more processors, a plurality of clusters for the item location coordinates, based on the mapping; (see at least [0193] and [0195] and figure 9, step 925, wherein the scanned locations of products are clustered by their location)
selecting, by one or more processors, one of the clusters, (see at least [0196] and figure 9, step 930, wherein a cluster is selected based on determined weight)
and providing, to the requestor device, an estimated location of the item, based at least in part on the representative location of the selected cluster. (see at least [0201] and figure 9, blocks 940 and 960, wherein the selected cluster’s center is set as a proxy location for the requested item and returned to the search query)
Croy does not teach receiving, from a requestor device, an item location request for an item; 
receiving map information for a mapped space in which the item is located; 
receiving item location coordinates corresponding to locations within the mapped space at which the item has been previously selected or scanned using various different data collection devices over time; 
mapping, by one or more processors, the item location coordinates with respect to the mapped space; 
wherein determining the plurality of clusters includes using a machine learning algorithm to group data points representing the item location coordinates with respect to the mapped space, into the plurality of clusters (However, Croy does teach using a machine learning algorithm to supplement the scanned coordinates with scanned coordinates of items sharing a classification with the requested item (see at least [0114]))
determining, by one or more processors and for each cluster of the plurality of clusters, a representative location of the cluster, based on the data points of the cluster; 
 selecting one of the clusters wherein selecting one of the clusters includes eliminating at least one cluster that has a representative location that is within a predefined area of the mapped space that is designated as an area that does not include an actual location of the item
Kulig teaches receiving, from a requestor device, an item location request for an item; (see at least [0098] and figure 4, step 413, wherein a user inputs a search criteria to location an item in store)
receiving map information for a mapped space in which the item is located; (see at least [0095] and figure 4, steps 405-407, in which map information is downloaded)
receiving item location coordinates corresponding to locations within the mapped space at which the item has been previously selected or scanned using various different data collection devices over time; (see at least [0099] and [0109] and figure 4, 
mapping, by one or more processors, the item location coordinates with respect to the mapped space; (see at least [0100] and figure 4, steps 423-425, wherein the map point of the searched items is determined and visualized on the map)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the determination of a proxy location by clustering RFID scan locations of Croy with the technique of receiving an item location request, receiving map information, receiving item location coordinates, and mapping the item location coordinates of Kulig. It would have been obvious to modify because doing so would allow consumers to independently search for items in a store without the help of employees, as recognized by Kulig (see at least [0006]-[0007]).
Khann teaches wherein determining the plurality of clusters includes using an algorithm to group data points representing the item location coordinates with respect to the mapped space, into the plurality of clusters (see at least [0067], wherein a dataset of location coordinates is clustered into a plurality of clusters)
determining, by one or more processors and for each cluster of the plurality of clusters, a representative location of the cluster based on the data points of the cluster; (see at least [0068], wherein a representative location of the cluster is determined using the centroid of all points in the cluster)
wherein selecting one of the clusters includes eliminating at least one cluster that has a representative location that is within a predefined area of the mapped space that is designated as an area that does not include an actual location of the item (see at least [0093] and [0098] and figure 4, step 430, wherein a valid cluster is selected by filtering, or eliminating, clusters based on the representative location’s distance to a commercial entity. A commercial entity is a predefined area of mapped space, therefore, clusters outside a threshold distance to these entities are also predefined areas of mapped space. Therefore, Khann teaches eliminating clusters that have a representative location that is within a predefined area of the mapped space that is designated as an area that does not include a commercial entity)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the clustering method and determination of a proxy location method of Croy with the technique of using an algorithm to cluster location coordinates, determining a representative location of the cluster, and eliminating clusters based on their representative location of Khann. It would have been obvious to modify because doing so allows datasets of coordinates to be effectively filtered out for false positives, as recognized by Khann (see at least [0029]-[0030]).


Regarding Claim 2, Croy, Kulig, and Khann in combination disclose all of the elements of Claim 1 as discussed above. Croy remains silent on:
wherein the item location request includes location information that corresponds to a current location of the requestor device
and wherein map information is received for the mapped space that corresponds to the current location.
Kulig teaches wherein the item location request includes location information that corresponds to a current location of the requestor device, (see at least [0094], wherein the user device transmits its GPS location and store location when searching for an item)
and wherein map information is received for the mapped space that corresponds to the current location. (see at least [0095], wherein the map information downloaded corresponds to the store the user is in)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the proxy item location determination of Croy, Kulig, and Khann with the technique of communicating of location information and map information of Kulig. It would have been obvious to modify because doing so would allow consumers to independently search for and find items in a store without the help of employees, as recognized by Kulig (see at least [0006]-[0007]).

Regarding Claim 3, Croy, Kulig, and Khann in combination disclose all of the elements of Claim 1 as discussed above. Croy remains silent on:
wherein the requestor device presents an item selection interface for indicating the item for which location information is to be provided.
wherein the requestor device presents an item selection interface for indicating the item for which location information is to be provided. (see at least [0098], wherein the requestor device has a graphical user interface for users to input and select which item they are searching for)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the proxy item location determination of Croy, Kulig, and Khann with the requestor device item selection interface of Kulig. It would have been obvious to modify because doing so would allow consumers to independently search for and find items in a store without the help of employees, as recognized by Kulig (see at least [0006]-[0007]).

Regarding Claim 5, Croy, Kulig, and Khann in combination disclose all of the limitations of Claim 1 as discussed above, and Croy additionally teaches receiving, by one or more computing servers, item information for the item, (see at least [0039]-[0040], wherein the location assignment system receives item information to determine or estimate an item location)
the item information including item planogram information that indicates an assigned location for the item within the mapped space, (see at least [0193], wherein an item-planogram is received, and [0158], wherein an item-planogram contains each item’s unique identifier and location)
and item taxonomy information that indicates a classification of the item within a classification hierarchy. (see at least [0192], wherein weighted categories associated with the item are received)

Regarding Claim 6, Croy, Kulig, and Khann in combination disclose all of the limitations of Claim 5 as discussed above, and Croy additionally teaches determining, by one or more computing servers, that a number of item location coordinates does not meet a threshold value, (see at least [0190], wherein an method 900 is executed when a requested item doesn’t have a scanned location or if the item’s record has a precision below a threshold)
and receiving supplemental item location coordinates corresponding to locations within the mapped space at which items that share one or more classification levels with the item have been previously selected or scanned. (see at least [0193] and [0195], wherein a set of potential-proxy items that has a weighted category match with the requested item is determined and used to estimate the item’s location)

Regarding Claim 7, Croy, Kulig, and Khann in combination disclose all of the limitations of Claim 5 as discussed above, and Croy additionally teaches selecting the estimated location of the item, (see at least [0201] and figure 9, step 960, wherein the determined estimated location is selected)
including selecting from among the representative location of the selected cluster and the assigned location for the item within the mapped space. (see at least [0074] and figure 1, product/place 24, where locations from actual scanned locations and the determined estimated location are both used to determine the item location assignment)

Regarding Claim 8, Croy, Kulig, and Khann in combination disclose all of the limitations of Claim 5 as discussed above, and Croy additionally teaches item planogram location (see at least [0200], wherein the item-planogram is used when determining clusters).
Croy remains silent on wherein selecting one of the clusters includes selecting a cluster that has a representative location that is located within an area that corresponds to the assigned location for the item within the mapped space.
Khann teaches selecting a cluster that has a representative location that is located within an area that corresponds to an assigned location for the item within the mapped space. (see at least [0098] and figure 4, wherein the plurality of clusters are filtered based on their representative location’s proximity to a commercial entity. Therefore, a valid cluster is selected when it has a representative location within a predefined area of the mapped space)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the item location planogram of Croy with the method of selecting a cluster based on the item’s planogram information of Khann. It would have been 

Regarding Claim 14, Croy teaches a computer system comprising: 
	a data processing apparatus (figure 7) including one or more processors (figure 7, CPU 212), memory (figure 7, computer-readable medium 295), and storage devices storing instructions that, when executed, cause the one or more processors to perform operations comprising (figure 7, location assignment server memory 250):
determining, by one or more processors, a plurality of clusters for the item location coordinates, based on the mapping; (see at least [0193] and [0195] and figure 9, step 925, wherein the scanned locations of products are clustered by their location)
selecting, by one or more processors, one of the clusters, (see at least [0196] and figure 9, step 930, wherein a cluster is selected based on determined weight)
and providing, to the requestor device, an estimated location of the item, based at least in part on the representative location of the selected cluster. (see at least [0201] and figure 9, blocks 940 and 960, wherein the selected cluster’s center is set as a proxy location for the requested item and returned to the search query)
Croy does not teach receiving, from a requestor device, an item location request for an item; 
receiving map information for a mapped space in which the item is located; 
receiving item location coordinates corresponding to locations within the mapped space at which the item has been previously selected or scanned using various different data collection devices over time; 
mapping, by one or more processors, the item location coordinates with respect to the mapped space; 
wherein determining the plurality of clusters includes using a machine learning algorithm to group data points representing the item location coordinates with respect to the mapped space, into the plurality of clusters (However, Croy does teach using a machine learning algorithm to supplement the scanned coordinates with scanned coordinates of items sharing a classification with the requested item (see at least [0114]))
determining, by one or more processors and for each cluster of the plurality of clusters, a representative location of the cluster, based on the data points of the cluster; 
or selecting one of the clusters wherein selecting one of the clusters includes eliminating at least one cluster that has a representative location that is within a predefined area of the mapped space that is designated as an area that does not include an actual location of the item
Kulig teaches receiving, from a requestor device, an item location request for an item; (see at least [0098] and figure 4, step 413, wherein a user inputs a search criteria to location an item in store)
receiving map information for a mapped space in which the item is located; (see at least [0095] and figure 4, steps 405-407, in which map information is downloaded)
receiving item location coordinates corresponding to locations within the mapped space at which the item has been previously selected or scanned using various different data collection devices over time; (see at least [0099] and [0109] and figure 4, step 421, wherein the server uses location information from handheld scanners manually scanning product items to find the point on the map the product is located)
mapping, by one or more processors, the item location coordinates with respect to the mapped space; (see at least [0100] and figure 4, steps 423-425, wherein the map point of the searched items is determined and visualized on the map)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the determination of a proxy location by clustering RFID scan locations of Croy with the technique of receiving an item location request, receiving map information, receiving item location coordinates, and mapping the item location coordinates of Kulig. It would have been obvious to modify because doing so would allow consumers to independently search for items in a store without the help of employees, as recognized by Kulig (see at least [0006]-[0007]).
Khann teaches wherein determining the plurality of clusters includes using an algorithm to group data points representing the item location coordinates with respect to the mapped space, into the plurality of clusters (see at least [0067], wherein a dataset of location coordinates is clustered into a plurality of clusters)
determining, by one or more processors and for each cluster of the plurality of clusters, a representative location of the cluster based on the data points of the cluster; (see 
wherein selecting one of the clusters includes eliminating at least one cluster that has a representative location that is within a predefined area of the mapped space that is designated as an area that does not include an actual location of the item (see at least [0093] and [0098] and figure 4, step 430, wherein a valid cluster is selected by filtering, or eliminating, clusters based on the representative location’s distance to a commercial entity. A commercial entity is a predefined area of mapped space, therefore, clusters outside a threshold distance to these entities are also predefined areas of mapped space. Therefore, Khann teaches eliminating clusters that have a representative location that is within a predefined area of the mapped space that is designated as an area that does not include a commercial entity)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the clustering method and determination of a proxy location method of Croy with the technique of using an algorithm to cluster location coordinates, determining a representative location of the cluster, and eliminating clusters based on their representative location of Khann. It would have been obvious to modify because doing so allows datasets of coordinates to be effectively filtered out for false positives, as recognized by Khann (see at least [0029]-[0030]).

Regarding Claim 15, Croy, Kulig, and Khann in combination disclose all of the elements of Claim 14 as discussed above. Croy remains silent on:
wherein the item location request includes location information that corresponds to a current location of the requestor device
and wherein map information is received for the mapped space that corresponds to the current location.
Kulig teaches wherein the item location request includes location information that corresponds to a current location of the requestor device, (see at least [0094], wherein the user device transmits its GPS location and store location when searching for an item)
and wherein map information is received for the mapped space that corresponds to the current location. (see at least [0095], wherein the map information downloaded corresponds to the store the user is in)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the proxy item location determination of Croy, Kulig, and Khann with the technique of communicating of location information and map information of Kulig. It would have been obvious to modify because doing so would allow consumers to independently search for and find items in a store without the help of employees, as recognized by Kulig (see at least [0006]-[0007]).

Regarding Claim 16, Croy, Kulig, and Khann in combination disclose all of the elements of Claim 14 as discussed above. Croy remains silent on:
wherein the requestor device presents an item selection interface for indicating the item for which location information is to be provided.
Kulig teaches wherein the requestor device presents an item selection interface for indicating the item for which location information is to be provided. (see at least [0098], wherein the requestor device has a graphical user interface for users to input and select which item they are searching for)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the proxy item location determination of Croy, Kulig, and Khann with the requestor device item selection interface of Kulig. It would have been obvious to modify because doing so would allow consumers to independently search for and find items in a store without the help of employees, as recognized by Kulig (see at least [0006]-[0007]).

Regarding Claim 18, Croy, Kulig, and Khann in combination disclose all of the limitations of Claim 14 as discussed above, and Croy additionally teaches receiving, by one or more computing servers, item information for the item, (see at least [0039]-[0040], wherein the location assignment system receives item information to determine or estimate an item location)
the item information including item planogram information that indicates an assigned location for the item within the mapped space, (see at least [0193], wherein an item-planogram is received, and [0158], wherein an item-planogram contains each item’s unique identifier and location)
and item taxonomy information that indicates a classification of the item within a classification hierarchy. (see at least [0192], wherein weighted categories associated with the item are received)

Regarding Claim 19, Croy, Kulig, and Khann in combination disclose all of the limitations of Claim 18 as discussed above, and Croy additionally teaches determining, by one or more computing servers, that a number of item location coordinates does not meet a threshold value, (see at least [0190], wherein an method 900 is executed when a requested item doesn’t have a scanned location or if the item’s record has a precision below a threshold)
and receiving supplemental item location coordinates corresponding to locations within the mapped space at which items that share one or more classification levels with the item have been previously selected or scanned. (see at least [0193] and [0195], wherein a set of potential-proxy items that has a weighted category match with the requested item is determined and used to estimate the item’s location)

Regarding Claim 20, Croy, Kulig, and Khann in combination disclose all of the limitations of Claim 18 as discussed above, and Croy additionally teaches selecting the estimated location of the item, (see at least [0201] and figure 9, step 960, wherein the determined estimated location is selected)
including selecting from among the representative location of the selected cluster and the assigned location for the item within the mapped space. (see at least [0074] and figure 1, product/place 24, where locations from actual scanned locations and the determined estimated location are both used to determine the item location assignment)

Regarding Claim 21, Croy, Kulig, and Khann in combination disclose all of the limitations of Claim 18 as discussed above, and Croy additionally teaches item planogram location (see at least [0200], wherein the item-planogram is used when determining clusters).
Croy remains silent on wherein selecting one of the clusters includes selecting a cluster that has a representative location that is located within an area that corresponds to the assigned location for the item within the mapped space.
Khann teaches selecting a cluster that has a representative location that is located within an area that corresponds to an assigned location within the mapped space. (see at least [0098] and figure 4, wherein the plurality of clusters are filtered based on their representative location’s proximity to a commercial entity. Therefore, a valid cluster is selected when it has a representative location within a predefined area of the mapped space)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the item location planogram of Croy with the method of selecting a cluster based on the item’s planogram information of Khann. It would have been .

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Croy, Kulig, and Khann in combination as applied to Claims 1 and 14 above, and further in view of US 20150088937 A1, filed 09/12/2014, hereinafter "Lons".

Regarding Claim 4, Croy, Kulig, and Khann in combination disclose all of the limitations of Claim 1 as discussed above, and Croy remains silent on:
Lons teaches wherein the requestor device presents a feedback interface for providing feedback with respect to whether the estimated location of the item is an accurate location of the item within the mapped space (see at least [0040], wherein users have an interface for providing feedback regarding planogram compliance in a store, i.e. providing feedback as to whether item locations are accurate to the locations given for them)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the further modify the method of determining item locations of Croy, Kulig, and Khann with the technique of using feedback interface to allow users to report on planogram compliance of Lons. Doing so would allow item location request systems to collect additional data from public users to aid in mapping relative locations of products, as recognized by Lons (see at least [0004]-[0005]).

Regarding Claim 17, Croy, Kulig, and Khann in combination disclose all of the limitations of Claim 14 as discussed above, and Croy remains silent on:
Lons teaches wherein the requestor device presents a feedback interface for providing feedback with respect to whether the estimated location of the item is an accurate location of the item within the mapped space (see at least [0040], wherein users have an interface for providing feedback regarding planogram compliance in a store, i.e. providing feedback as to whether item locations are accurate to the locations given for them)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the further modify the method of determining item locations of Croy, Kulig, and Khann with the technique of using feedback interface to allow users to report on planogram compliance of Lons. Doing so would allow item location request systems to collect additional data from public users to aid in mapping relative locations of products, as recognized by Lons (see at least [0004]-[0005]).

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Croy, Kulig, and Khann in combination as applied to Claims 1 and 14 above, and further in view of US 20050021561 A1, filed 06/22/2003, hereinafter "Noonan".

Regarding Claim 10, Croy, Kulig, and Khann in combination disclose all of the limitations of Claim 1 as discussed above, and Croy additionally teaches maintaining in a cache item information that includes the representative location of the selected cluster; (figure 8, item proxy location 324 within product location database 300)
 providing, to the second requestor device, the estimated location of the item, based at least in part on the cached item information that includes the representative location of the selected cluster; (see at least [0075], wherein the proxy location determined using clustering is assigned to each item as its location)
and in response to receiving the new item location coordinates, removing the item information for the item from the cache. (see at least [0076], wherein item locations are determined first from RFID scan data before proxy locations. For an item without a known location, once it is updated from a data collection device, the proxy location is deleted and replaced with the RFID scan data)
Croy does not teach receiving, from a second requestor device, a subsequent location request for the item; 
receiving, from a data collection device, new item location coordinates for the item within the mapped space;
Kulig teaches receiving, from a second requestor device, a subsequent location request for the item; (see at least [0098], wherein users can request item locations)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of maintaining an item information cache, providing the estimated location of the item, and removing the item information of Croy with the technique of receiving a subsequent location request for the item from a second requestor device of Kulig. It would have been obvious to modify because doing so would allow consumers to independently search for and find items in a store without the help of employees, as recognized by Kulig (see at least [0006]-[0007]).
receiving, from a data collection device, new item location coordinates for the item within the mapped space; (see at least [0020], wherein RFID scans are used to update the locations of items in a store)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the item location determination method of Croy, Kulig, and Khann with the item location updates of Noonan. Doing so would enable planogram and inventory location databases to keep up with constantly changing product locations, as recognized by Noonan (see at least [0008]).

Regarding Claim 23, Croy, Kulig, and Khann in combination disclose all of the limitations of Claim 14 as discussed above, and Croy additionally teaches maintaining in a cache item information that includes the representative location of the selected cluster; (figure 8, item proxy location 324 within product location database 300)
 providing, to the second requestor device, the estimated location of the item, based at least in part on the cached item information that includes the representative location of the selected cluster; (see at least [0075], wherein the proxy location determined using clustering is assigned to each item as its location)
and in response to receiving the new item location coordinates, removing the item information for the item from the cache. (see at least [0076], wherein item locations are determined first from RFID scan data before proxy locations. For an item without a known location, once it is updated from a data collection device, the proxy location is deleted and replaced with the RFID scan data)
receiving, from a second requestor device, a subsequent location request for the item; 
receiving, from a data collection device, new item location coordinates for the item within the mapped space;
Kulig teaches receiving, from a second requestor device, a subsequent location request for the item; (see at least [0098], wherein users can request item locations)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of maintaining an item information cache, providing the estimated location of the item, and removing the item information of Croy with the technique of receiving a subsequent location request for the item from a second requestor device of Kulig. It would have been obvious to modify because doing so would allow consumers to independently search for and find items in a store without the help of employees, as recognized by Kulig (see at least [0006]-[0007]).
Noonan teaches receiving, from a data collection device, new item location coordinates for the item within the mapped space; (see at least [0020], wherein RFID scans are used to update the locations of items in a store)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the item location determination method of Croy, Kulig, and Khann with the item location updates of Noonan. Doing so would enable planogram and inventory location databases to keep up with constantly changing product locations, as recognized by Noonan (see at least [0008]).


Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Croy, Kulig, and Khann in combination as applied to Claims 1 and 14 above, and further in view of US 20140304123 A1, filed 04/09/2013, hereinafter "Schwartz".

Regarding Claim 11, Croy, Kulig, and Khann in combination disclose all of the limitations of Claim 1 as discussed above, and Croy additionally teaches determining, by one or more processors, that the estimated location of the item is inconsistent with the map information and with item planogram information, (see at least [0160], wherein an error is calculated based on the determined location and the uncertainty in the location assigned to the item)
including: (i) identifying a fixture for the item according to the item planogram information, (see at least [0058], wherein the fixture for each item is determined using the CAD floor plan)
(ii) identifying location coordinates for the fixture according to the map information (see at least [0150], wherein the CAD floor plan is given in X and Y coordinates)
Croy does not teach and (iii) determining that the location coordinates for the fixture according to the map information are not within a threshold distance of the estimated location of the item.
Schwartz teaches and (iii) determining that the location coordinates for the fixture according to the map information are not within a threshold distance of the estimated location of the item. (see at least [0029], wherein the calculated approximate location of an item is 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the item approximation and error calculation of Croy with the calculation of a threshold distance from the item’s expected location of Schwartz. It would have been obvious to modify because doing so would enable retail stores to track product locations in real time and maintain optimal placement of products, as recognized by Schwartz (see at least [0005] and [0008]).

Regarding Claim 24, Croy, Kulig, and Khann in combination disclose all of the limitations of Claim 14 as discussed above, and Croy additionally teaches determining, by one or more processors, that the estimated location of the item is inconsistent with the map information and with item planogram information, (see at least [0160], wherein an error is calculated based on the determined location and the uncertainty in the location assigned to the item)
including: (i) identifying a fixture for the item according to the item planogram information, (see at least [0058], wherein the fixture for each item is determined using the CAD floor plan)
(ii) identifying location coordinates for the fixture according to the map information (see at least [0150], wherein the CAD floor plan is given in X and Y coordinates)
and (iii) determining that the location coordinates for the fixture according to the map information are not within a threshold distance of the estimated location of the item.
Schwartz teaches and (iii) determining that the location coordinates for the fixture according to the map information are not within a threshold distance of the estimated location of the item. (see at least [0029], wherein the calculated approximate location of an item is compared to the expected location of the item, and the distance is compared to a threshold)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the item approximation and error calculation of Croy with the calculation of a threshold distance from the item’s expected location of Schwartz. It would have been obvious to modify because doing so would enable retail stores to track product locations in real time and maintain optimal placement of products, as recognized by Schwartz (see at least [0005] and [0008]).

Claims 12-13 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Croy, Kulig, Khann, and Schwartz in combination as applied to Claims 11 and 24 above, and further in view of US 20180293543 A1, filed 04/6/2018, hereinafter "Tiwari".

Regarding Claim 12, Croy, Kulig, Khann, and Schwartz in combination disclose all of the limitations of Claim 11 as discussed above, and Croy remains silent on:
in response to determining that the estimated location of the item is inconsistent with the map information and with item planogram information:
generating instructions to perform a work task,
including (i) moving to the item in the mapped space,
(ii) when located near the item in the mapped space, selecting or scanning the item;
and providing the instructions to perform the work task to a data collection device.
Schwartz teaches in response to determining that the estimated location of the item is inconsistent with the map information and with item planogram information: (see at least [0030], wherein if the approximated location of a product exceeds a threshold distance from the expected location, the store’s employees are notified)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the item location estimation of Croy with the calculation of a threshold distance from the item’s expected location of. It would have been obvious to modify because doing so would enable retail stores to track product locations in real time and maintain optimal placement of products, as recognized by Schwartz (see at least [0005] and [0008]).
Tiwari teaches generating instructions to perform a work task, (see at least [0045], wherein a set of initial scan parameters is sent to the robotic data collection device)
 including (i) moving to the item in the mapped space, (see at least [0042], wherein the data collection robot is given a waypoint to scan from inventory structures of interest)
(ii) when located near the item in the mapped space, selecting or scanning the item; (see at least [0048], wherein the data collection robot performs an RFID scan at the given waypoints)
and providing the instructions to perform the work task to a data collection device. (see at least [0046], wherein the waypoints and initial scan parameters are sent to the robotic system)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the item location estimation of Croy with the work task instruction for a data collection device of Tiwari. It would have been obvious to modify because having a data collection device to seek out and scan items with inconsistent locations provides a low-cost system to provide real-time inventorying infrastructure to collect RFID data, as recognized by Tiwari (see at least [0016]).

Regarding Claim 13, Croy, Kulig, Khann, Schwartz, and Tiwari in combination disclose all of the limitations of Claim 12 as discussed above. Croy remains silent on:
receiving, from the data collection device, selection or scan data that corresponds to a selection or scan of the item
the selection or scan data including reliable item location coordinates for the item; 
and providing, to the requestor device, the reliable item location coordinates for the item.
receiving, from the data collection device, selection or scan data that corresponds to a selection or scan of the item, (see at least [0020], wherein information from a data collection device scanning items in a store is collection)
the selection or scan data including reliable item location coordinates for the item; (see at least [0020], wherein the read RFID location corresponds to the current location of the scanner and the unique item identifier, or the location of the item when it was scanned)
and providing, to the requestor device, the reliable item location coordinates for the item. (see at least [0020], wherein the read RFID location information is updated and used as the new item location)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the proxy location estimation of Croy with the item location updating from RFID scans of Noonan. Additionally, doing so would enable planogram and inventory location databases to keep up with constantly changing product locations, as recognized by Noonan (see at least [0008]).

Regarding Claim 25, Croy, Kulig, Khann, and Schwartz in combination disclose all of the limitations of Claim 24 as discussed above, and Croy remains silent on:
in response to determining that the estimated location of the item is inconsistent with the map information and with item planogram information:
generating instructions to perform a work task,
including (i) moving to the item in the mapped space,
(ii) when located near the item in the mapped space, selecting or scanning the item;
and providing the instructions to perform the work task to a data collection device.
Schwartz teaches in response to determining that the estimated location of the item is inconsistent with the map information and with item planogram information: (see at least [0030], wherein if the approximated location of a product exceeds a threshold distance from the expected location, the store’s employees are notified)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the item location estimation of Croy with the calculation of a threshold distance from the item’s expected location of. It would have been obvious to modify because doing so would enable retail stores to track product locations in real time and maintain optimal placement of products, as recognized by Schwartz (see at least [0005] and [0008]).
Tiwari teaches generating instructions to perform a work task, (see at least [0045], wherein a set of initial scan parameters is sent to the robotic data collection device)
 including (i) moving to the item in the mapped space, (see at least [0042], wherein the data collection robot is given a waypoint to scan from inventory structures of interest)
(ii) when located near the item in the mapped space, selecting or scanning the item; (see at least [0048], wherein the data collection robot performs an RFID scan at the given waypoints)
and providing the instructions to perform the work task to a data collection device. (see at least [0046], wherein the waypoints and initial scan parameters are sent to the robotic system)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the item location estimation of Croy with the work task instruction for a data collection device of Tiwari. It would have been obvious to modify because having a data collection device to seek out and scan items with inconsistent locations provides a low-cost system to provide real-time inventorying infrastructure to collect RFID data, as recognized by Tiwari (see at least [0016]).

Regarding Claim 26, Croy, Kulig, Khann, Schwartz, and Tiwari in combination disclose all of the limitations of Claim 25 as discussed above. Croy remains silent on:
receiving, from the data collection device, selection or scan data that corresponds to a selection or scan of the item
the selection or scan data including reliable item location coordinates for the item; 
and providing, to the requestor device, the reliable item location coordinates for the item.
Noonan teaches receiving, from the data collection device, selection or scan data that corresponds to a selection or scan of the item, (see at least [0020], wherein information from a data collection device scanning items in a store is collection)
the selection or scan data including reliable item location coordinates for the item; (see at least [0020], wherein the read RFID location corresponds to the current 
and providing, to the requestor device, the reliable item location coordinates for the item. (see at least [0020], wherein the read RFID location information is updated and used as the new item location)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the proxy location estimation of Croy with the item location updating from RFID scans of Noonan. Additionally, doing so would enable planogram and inventory location databases to keep up with constantly changing product locations, as recognized by Noonan (see at least [0008]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        /RACHID BENDIDI/Primary Examiner, Art Unit 3667